NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 1/26/2022.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 


Terminal Disclaimer
The terminal disclaimer filed on 2/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,900,222 & 9,808,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment

Authorization for this examiner’s amendment was given in a telephone interview with Elissa Tisdahl on February 8, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: amend “reducing a flow rate” to –reducing a flow rate of the second target flow rate- in ll. 8.
Amend claim 4 as follows: amend “a flow rate” to –the first target flow rate and the second target flow rate- in ll. 2.
Amend claim 4 as follows: amend “the flow rate” to –at least one from the group consisting of the first target flow rate and the second target flow rate- in ll. 3.
Amend claim 4 as follows: delete “based on the detected flow rate”. 
Amend claim 5 as follows: amend “the flow rate” to –the first target flow rate and the second target flow rate- in ll. 1
Amend claim 5 as follows: amend “is adjusted” to –are adjusted- in ll. 2
Amend claim 11 as follows: amend “during ablation” to –during ablating- in ll. 1.
Amend claim 11 as follows: amend “a target fluid flow rate is achieved” to –the flow rate reaches a target fluid flow rate” in ll. 5

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method of ablating tissue, the method comprising: delivering an inflation fluid to an expandable treatment element of a medical device at a first target flow rate in a range of approximately 2500 seem to 5000 sccm; positioning the medical device proximate an ablation site; delivering the inflation fluid to the expandable treatment element at a second target flow rate that is greater than the first target flow rate; ablating the tissue with the expandable treatment element; reducing a flow rate of the second target flow rate of the inflation fluid to above 0 seem while the expandable treatment element remains inflated until a predetermined target temperature has been reached; and monitoring a temperature of the expandable treatment element using at least one sensor in communication with the expandable treatment element.” As for claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method of ablating tissue, the method comprising: delivering fluid to an expandable treatment element of a medical device at a flow rate in a range of approximately 2500 seem to 5000 seem such that the expandable treatment element is inflated to at least a threshold pressure, the expandable treatment element including at least one electrode; positioning the expandable treatment element proximate a target tissue area; ablating the target tissue area with the at least one electrode; reducing the flow rate of the fluid to above 0 seem while the expandable treatment element remains inflated until a predetermined target temperature has been reached; and monitoring a 
The closest prior art is regarded as: Reynolds et al. (2006/0129142, previously cited) disclose a method of ablating tissue comprising delivering inflation fluid to an expandable treatment element at a first target flow rate and then at a second target flow rate that is greater than the first target flow rate and ablating the tissue, but fail to disclose reducing the flow rate while the expandable treatment element remains inflated until a predetermined target temperature has been reached in combination with the other claimed limitations.  Droegemueller et al. (3,924,628) disclose a method of ablating tissue comprising delivering an inflation fluid to an expandable treatment element, ablating tissue, and then reducing the flow rate to zero while the expandable treatment element remains inflated, but fails to disclose reducing the flow rate to above zero sccm in combination with the other claimed limitations.  Joye et al. (2002/0045894, previously cited) disclose a method of ablating tissue comprising delivering inflation fluid to an expandable treatment element, ablating tissue, and allowing the treatment element to remain inflated until a predetermined target temperature is reached by monitoring the temperature with a sensor, but fail to disclose the first and second target flow rates and reducing the flow rate to “above 0 sccm” in combination with the other claimed limitations.  Abboud et al. (2005/0215989) discloses a method of ablating tissue comprising an inflation phase of delivering an inflation fluid at a first flow rate ([0052-0053; Fig. 4), a transition mode that follows inflation but precedes ablation during which flow is transitioned from closed volume to open circuit based on pressures ([0054]), an ablation phase when fluid is delivered to the expandable treatment element Abboud et al. (6,468,268) discloses a method of ablating tissue where decreasing the coolant flow rate allows the catheter tip to be warmed by its surroundings, i.e. raises the tip temperature (Col. 4-5, ll. 62-4), but fail to specifically disclose reducing the flow rate to “above 0 sccm” in combination with the other claimed limitations.  Marrouche et al. (2006/0212027) discloses a method of ablating tissue depending on the treatment goals and monitored temperature, the flow rate of the coolant into the catheter can be adjusted to raise or lower the temperature of the tissue treatment member 300 ([0038]), but fail to specifically disclose reducing the flow rate to “above 0 sccm” in combination with the other claimed limitations. 
Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794